DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 6/7/2022, Applicant, on 9/1/2022, did not amend any claims.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – The Applicant has not argued these as part of DSMER program. The rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant asserts that the combination of Taheri and Flores does not consider individually or in combination does not teach the limitations of the claims, such as “determining an amount of time required… to complete a respective one of the tasks” and “assigning a proficiency score … based at least in part on the amount of time required by the resource to complete the respective task. Examiner disagrees as Applicant uses piecemeal analysis and in response to applicant's arguments against both Taheri and Flores individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Taheri teaches determining an amount of time required by each of a plurality of resources associated with the electronic system to complete a respective one of the tasks as in [0048] and [0054] where resources/users sign up for a determined amount of time, a time shift, for completing the task as the users or resources determine the amount of time or time shift they are going to sign up for, and this would complete the task by, for instance, working the shift. Taheri also teaches assigning a proficiency score to each of the plurality of resources as in [0050] where the rating of the resources are used such as in [0054] where the highest rated is used to make a determination of the score of the resource. Flores teaches a subset of tasks as in [0060] where a subset is selected of task assignments and a score based at least in part on the amount of time required by the resource to complete the respective task as in [0052] where the score is determined based on priority of the task and the metadata of the task such as the [0020] time for resolution of the user. Applicant is stating that a task score is different from a proficiency score. Proficiency is defined as a competence, skill, or expertise, and thus a task/skill score would be sufficient under BRI. 
Therefore, the arguments are non-persuasive, the combination of Taheri and Flores teaches the limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 20 is directed to the limitations for determining a number of tasks to be completed (Analyzing Information, an evaluation; a Mental Process and Organizing and Tracking Information for Managing Human Behavior, scheduling of tasks; a Certain Method of Organizing Human Activity); generating a schedule that includes one or more first timeslots accessible by a first set of resources and one or more second timeslots accessible by a second set of resources, each of the one or more first timeslots representing a respective period of time allocated for the resources in the first set to complete a first subset of the tasks and each of the one or more second timeslots representing a respective period of time allocated for the resources in the second set to complete a second subset of the tasks (Analyzing Information, an evaluation; a Mental Process and Organizing and Tracking Information for Managing Human Behavior, scheduling of tasks; a Certain Method of Organizing Human Activity); adding, to the first set of resources, each of a plurality of resources associated with the electronic system; determining an amount of time required by each of the plurality of resources to complete a respective one of the tasks in the first subset (Analyzing Information, an evaluation; a Mental Process and Organizing and Tracking Information for Managing Human Behavior, scheduling of tasks; a Certain Method of Organizing Human Activity); assigning a proficiency score to each of the plurality of resources based at least in part on the amount of time required by the resource to complete the respective task (Analyzing Information, an evaluation; a Mental Process and Organizing and Tracking Information for Managing Human Behavior, scheduling of tasks; a Certain Method of Organizing Human Activity); and iteratively adding each of the plurality of resources to the second set of resources based at least in part on the proficiency score assigned to each resource (Transmitting the Analyzed Information, an evaluation and judgment; a Mental Process and Organizing and Tracking Information for Managing Human Behavior, scheduling of tasks; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, i.e. scoring of tasks for scheduling, but for the recitation of generic computer components.  That is, other than reciting a system with one or more processors, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior by scoring tasks for resources and scheduling purposes.  For example, generating a schedule that includes timeslots accessible to resources encompasses an employer or assigner making a schedule available to people after the timeslots have been put on it, an evaluation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Scheduling, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system and processors are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the transmission steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0028]       The data processors 130, which may be used for general data processing 
operations (such as manipulating the datasets stored in the database 120), may be one or more suitable processors capable of executing scripts or instructions of one or more software programs stored in the recommendation system 100 (such as within the memory 135). The data processors 130 may be implemented with a general-purpose single-chip or multi-chip processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. In one or more implementations, the data processors 130 may be implemented as a combination of computing devices (such as a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration).”

	Which states that any processor or system of processors, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, memory, etc., nor the transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 11 contain the identified abstract ideas with the additional elements of a system and memory which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-10 and 12-19 contain the identified abstract ideas, further narrowing them, with no new additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 11-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (U.S. Publication No. 2018/015,8548) in view of Flores (U.S. Publication No. 2020/027,2978).

Regarding Claims 1 and 11, Taheri teaches a method of scheduling tasks in an electronic system, the method performed by one or more processors (Fig. 3A and in [0045-54]) and comprising: 
determining a number of tasks to be completed ([0045] tasks are identified with time slots and work shift information, such as the qualifications, compensations, etc.); 
generating a schedule that includes one or more first timeslots accessible by a first set of resources, each of the one or more first timeslots representing a respective period of time allocated for the resources in the first set to complete a first set of the tasks ([0045] work shifts/time slots are accessible to users, and [0052-54] a first user of users is selected who meet criteria which is a resource and this is allocated to the resource and accessible to them); 
determining an amount of time required by each of a plurality of resources associated with the electronic system to complete a respective one of the tasks ([0048] and [0054] resources/users sign up for a determined amount of time, a time shift, for completing the task); 
assigning a proficiency score to each of the plurality of resources ([0050] the rating of the resources are used such as in [0054] where the highest rated is used); and 
iteratively adding each of the plurality of resources to the first set of resources based at least in part on the proficiency score assigned to each resource ([0054] the resources are added iteratively based on their scores).
Although Taheri teaches a set of tasks with timeslots and qualifications for those tasks as above, as well as a rating of users, it does not explicitly state there is a subset of tasks, nor specifically have scoring.
Flores teaches a subset of tasks as in [0060] where a subset is selected of task assignments, 
a score based at least in part on the amount of time required by the resource to complete the respective task ([0052] the score is determined based on priority of the task and the metadata of the task such as the [0020] time for resolution of the user).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the scoring of tasks of Taheri with the scoring of tasks and subsets of tasks of Flores as they are both analogous art along with the claimed invention which teach solutions to scheduling, and the combination would lead to an improved system which would improve and optimize task placement using the algorithms and metadata of the tasks as taught in [0042] of Flores.
Examiner notes Taheri teaches one or more processors; and a memory storing instructions that, when executed by the one or more processors as in Fig. 2.
Regarding Claims 2 and 12, Taheri teaches wherein the assigning of the proficiency score comprises: 
assigning a first proficiency score to one or more first resources of the plurality of resources; and assigning a second proficiency score to one or more second resources of the plurality of resources, the first proficiency score being higher than the second proficiency score ([0052-54] a rating is given to each of the users of the system who are qualified and thus multiple resources are rated for the system).
Regarding Claims 3 and 13, Although Taheri teaches time slots for one or more second resources to complete tasks as in Claim 1 above, it does not explicitly state that the duration it would require to perform the task by a resource.
Flores teaches the one or more first resources require less time than the one or more second resources to complete the respective tasks ([0020-21] the resolution time of tasks by resources/users is used).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims 4 and 14, Taheri teaches wherein the iterative adding of each of the plurality of resources to the first set of resources comprises: 
adding the one or more first resources to the first set of resources at a first time; and adding the one or more second resources to the first set of resources at a second time occurring later than the first time ([0052-54] a rating is given to each of the users of the system who are qualified and thus multiple resources are rated for the system and these are done at different times/time shifts).
Regarding Claims 5 and 15, Taheri teaches The method of claim 4, wherein the one or more first timeslots are associated with a first calendar day, the first time occurring a first number (n) of days prior to the first calendar day and the second time occurring a second number (m) of days prior to the first calendar day, where n > m. ([0045] the time slots are done by day and this is the definition of what time is, thus there would different timeslots with each day, and there is no use of n or m elsewhere as to why these distinctions would be necessary for the method, thus are given no patentable weight)
Regarding Claims 8 and 17, Although Taheri teaches wherein the assigning of a rating/score and quality metrics as in Claim 1 above, it does not explicitly state a proficiency score.
Flores teaches determining the proficiency score being assigned to each of the plurality of resources based at least in part on the quality metric for the respective task completed by the resource ([0039] a proficiency score and index are used in assigning of the time slots)
Regarding Claims 9 and 18, Taheri teaches wherein the assigning of the proficiency score comprises: 
receiving feedback for each of the completed tasks, the proficiency score being assigned to each of the plurality of resources based at least in part on the feedback received for the respective task completed by the resource ([0054] the rating and scoring of Taheri is done as feedback after the tasks are done).
Regarding Claim 20, Claim 20 is taught by the combination of references as in Claims 1 and 7 above for the same reasons and rationale as above. 

Allowable Subject Matter
Claims 6-7, 10, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200272978 A1
FLORES; HECTOR et al.
OPTIMIZING USER TASK SCHEDULES IN A CUSTOMER RELATIONSHIP MANAGEMENT PLATFORM
US 20180158548 A1
Taheri; Soha Peter et al.
DATA PROCESSING SYSTEMS FOR SCHEDULING WORK SHIFTS, SUCH AS PHYSICIAN WORK SHIFTS
US 20200210964 A1
Monovich; Amit et al.
METHODS AND SYSTEMS FOR OFFERRING SERVICE TIMES BASED ON SYSTEM CONSIDERATION
US 20200210962 A1
Monovich; Amit et al.
METHODS AND SYSTEMS FOR IDENTIFYING CAUSES FOR UNSCHEDULED TASKS
US 20200210918 A1
Brand; Gilad et al.
METHODS AND SYSTEMS FOR SCHEDULING LOCATION-BASED TASKS AND LOCATION-AGNOSTIC TASKS
US 20190303197 A1
Li; Jinchao et al.
RESOURCE SCHEDULING USING MACHINE LEARNING
US 20180260253 A1
NANDA; Rekha et al.
RULES BASED DECOMPOSITION OF TASKS FOR RESOURCE ALLOCATION
US 20180143975 A1
Casal; Marcus Alexander et al.
COLLECTION STRATEGIES THAT FACILITATE ARRANGING PORTIONS OF DOCUMENTS INTO CONTENT COLLECTIONS
US 20160162478 A1
Blassin; Eric A. et al.
INFORMATION TECHNOLOGY PLATFORM FOR LANGUAGE TRANSLATION AND TASK MANAGEMENT
US 20140229221 A1
SHIH; KATHRYN MARIE et al.
COST-MINIMIZING TASK SCHEDULER
US 20140142998 A1
Kroeger; Keith et al.
Method and System for Optimized Task Assignment
US 20110255685 A1
Flockhart; Andrew D. et al.
VIEW AND METRICS FOR A QUEUELESS CONTACT CENTER


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        10/1/2022